[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-12439                MAY 30, 2012
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK


                                 D.C. Docket No. 1:10-cv-21887-JAL


JORGE LUIS TAPANES,

llllllllllllllllllllllllllllllllllllllll                              Petitioner-Appellant,

                                               versus

STATE OF FLORIDA,

llllllllllllllllllllllllllllllllllllllll                             Respondent-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (May 30, 2012)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

         Jorge Luis Tapanes, proceeding pro se, appeals the district court’s dismissal
of his 28 U.S.C. § 2254 federal habeas petition. We granted a certificate of

appealability (COA) on two issues: 1) whether the district court erred in failing to

construe Tapanes’s 28 U.S.C. § 2254 petition as a 28 U.S.C. § 2255 motion; and

2) whether, pursuant to 28 U.S.C. § 1631, the district court should have transferred

the petition, as construed, to the United States District Court for the Middle

District of Florida, where Tapanes’s federal criminal judgment was entered.

      Tapanes’s brief on appeal does not address either of these issues. As a

result, we conclude that Tapanes has abandoned them. See Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008) (“While we read briefs filed by pro se litigants

liberally, issues not briefed on appeal . . . are deemed abandoned.” (citations

omitted)). As for those issues that Tapanes has briefed, we cannot address them.

Our precedent makes it clear that, under 28 U.S.C. § 2253(c)(3), our review is

“limited to the issues specified in the COA order.” Hodges v. Att’y Gen., State of

Fla., 506 F.3d 1337, 1340 (11th Cir. 2007). The judgment of the district court is

therefore

      AFFIRMED.




                                          2